Citation Nr: 1107866	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2008 to May 
2008.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 hearing conducted at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.	The Veteran is presumed sound upon entry to active duty 
service.

2.	The competent medical evidence of record demonstrates that the 
Veteran's currently diagnosed bipolar disorder is related to 
active duty service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1111 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled in service, except for defects, 
diseases, or infirmities noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002).  According to 38 C.F.R. § 3.304(b) (2010), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be considered 
together with all other material evidence in determining the 
question of when a disease or disability began.  See 38 C.F.R. § 
3.304(b)(1) (2010).  Determinations of whether a condition 
existed prior to service should be "based on thorough analysis of 
the evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or residuals 
thereof."  Id.

A preexisting disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel.   38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) summarizing the effect of 38 U.S.C.A. 
§ 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In the instant case, the Board observes there is no Report of 
Physical Examination upon entry to active service of record.  
Furthermore, there is no indication of record that the Veteran 
was diagnosed with bipolar disorder, or any other psychiatric 
disorder, at entry to active service.  Therefore, he is presumed 
sound at service entrance.  38 U.S.C.A. § 1111.

In reviewing the evidence of record, the Board finds that there 
is not clear and unmistakable evidence that the Veteran's bipolar 
disorder preexisted active service.  In this regard, while he was 
admitted for psychiatric treatment less than two weeks following 
his entrance to active service, the Board notes the Veteran and 
his family denied a history of psychiatric symptoms prior to 
active service.  See January 2008 Narrative Summary for Medical 
Examination Board.  Records show the Veteran was admitted to 
inpatient psychiatric treatment following a verbal altercation 
with a Training Instructor.  The Veteran denied a previous 
history of psychiatric treatment, hospitalization, medication and 
therapy.  His family also denied a history of anger problems or 
psychiatric issues other than difficulty submitting to authority.  
The examiner at the time found that, as the Veteran's bipolar 
disorder occurred within two weeks of training, by regulation, it 
is considered to have existed prior to entry to active service.  
However, despite the examiner's conclusion, the Board again 
observes there is no record of psychiatric treatment or diagnosis 
of a psychiatric disorder prior to active service.  Further, the 
examiner did not identify a medical basis for his conclusion that 
the Veteran's bipolar disorder preexisted active service.  As 
such, the Board finds there is no clear and unmistakable evidence 
to support a conclusion that the Veteran's bipolar disorder 
preexisted active service.  As such, the Veteran is presumed 
sound upon entering service.  See Cotant, Wagner, supra.

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also 38 C.F.R. § 3.322.

After a careful review of the record, the Board concludes that 
the competent evidence of record demonstrates that the Veteran's 
bipolar disorder is etiologically related to cystic acne he 
suffered during his active service.

As discussed above, service treatment records indicate the 
Veteran was admitted for inpatient psychiatric treatment in 
January 2008.  A diagnosis of bipolar disorder with mood 
congruent psychotic features was rendered.  Furthermore, records 
indicate the Veteran was discharged as incompatible and unfit for 
military service due to his bipolar disorder.  See March 2008 
Findings and Recommended Disposition of USAF Physical Evaluation 
Board.

In sum, there is no clear and unmistakable evidence of record to 
support a conclusion that the Veteran's bipolar disorder 
preexisted active service and, thus, he is presumed sound.  
Furthermore, the evidence of record indicates the Veteran was 
diagnosed with bipolar disorder during his period of active 
service and was discharged from service due to this condition.  
As such, the Board finds that service connection for bipolar 
disorder is warranted in the present case.


ORDER

Service connection for bipolar disorder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


